Order, Supreme Court, New York County (Harold Beeler, J.), entered December 5, 2002, which, inter alia, granted defendants’ cross motion for summary judgment dismissing plaintiff condominium unit owner’s fifth cause of action seeking, inter alia, a declaration that defendant condominium’s board of managers violated the proprietary lease by unreasonably withholding approval of plaintiffs application to structurally alter her apartment, unanimously modified, on the law, to declare in defen*352dants’ favor that the approval sought by plaintiff was not unreasonably withheld, and otherwise affirmed, without costs.
Defendant condominium’s board of managers did not, by conditioning its approval of plaintiffs plans to erect a greenhouse on her penthouse premises upon the consent of a potentially adversely affected neighbor and upon the submission of plaintiffs final plans to the board’s architect for review and comment, unreasonably withhold its approval of the proposed structural alterations (see Seven Park Ave. Corp. v Green, 277 AD2d 123 [2000], lv dismissed 96 NY2d 853 [2001]).
We have examined plaintiffs remaining arguments and find them unavailing.
We modify only to declare in defendants’ favor (see Lanza v Wagner, 11 NY2d 317, 334 [1962], appeal dismissed 371 US 74 [1962], cert denied 371 US 901 [1962]). Concur—Buckley, P.J., Andrias, Sullivan, Friedman and Gonzalez, JJ.